DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabadie 8,622,348. As to claim 1, Sabadie discloses a connector comprising a base carrier 2 extending ina longitudinal connector direction, a first connecting portion 12, 14, 6 connected to the base carrier and extending in a first transverse connector direction, the first connecting portion having, in an end region remote from the base carrier, a coupling structure 18, and a second connecting portion 4 connected to the base carrier; see Figs. 1 and 7. The second connector 4 in Sabadie is oriented in a second transverse direction as and includes a coupling structure 18 that meets the claimed structure as shown in Figs. 1 and 7. The phrases “for connecting a frame to a stringer of a fuselage structure of an aircraft’, and “for engaging around an end region of a cross section of the stringer” are statements of intended use that do not add structurally distinguishing features to the product. The phrase “adapted to be connected to the frame” also does not add specific structural features to the claimed product.
As to claim 4, Sabadie’s product is integrally formed in that all parts are connected together.
As to claim 7, the second connector 4 in Sabadie is plate-shaped and therefore meets the claimed structure.
As to claim 8, the second connector 4 in Sabadie is formed at an end region of the base 2 and therefore meets the instant claimed structure.
As to claim 9, Sabadie discloses in Figs. 1 and 7 a first connecting portion 12, 14, 6 comprising a transverse web extending in the first transverse connector direction and having a first end connected to

the base carrier 2 or 8, wherein the coupling structure comprises a longitudinal web 6 extending from a second end of the transverse web along a first end region of the base carrier 2. the longitudinal web 44 having a U-shaped bend 18 at an end facing away from the transverse web on a side facing the base carrier.

Response to Arguments
Applicant's arguments filed 4 November 2022 have been fully considered but they are not persuasive. Applicants’ argues that, since the first and second connecting portions on the Sabadie connector are parallel to one another, they could not connect a stringer and a frame. This is not convincing of patentability. The stringer and frame are not a part of the claimed connector structure. Therefore, the frame and stringer may have any shape or structure, or may be fitted with additional parts, that could interact with the Sabadie connector structure in such a way as to allow the Sabadie connector to be connected to a frame and stringer using the parallel first and second connectors portions of the Sabadie connector. As such, the instant claims do not distinguish over Sabadie. If instant claim 1 included a limitation defining the first and second connector portions as being transverse to one another, the rejection over Sabadie would be overcome.

Allowable Subject Matter
	Claims 5, 6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783